Citation Nr: 0523821	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-10 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an effective date earlier than July 1, 2002 
for the grant of non service-connected pension benefits.


REPRESENTATION

Veteran represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2003 rating decision of the 
Oakland, California Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the benefit sought on 
appeal.

In May 2005, the veteran testified before the undersigned 
Veterans Law Judge sitting at the RO.  The transcript of the 
hearing is associated with the claims folder and has been 
reviewed.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  Entitlement to non service-connected pension was denied 
by the RO in August 1995 and the veteran was notified that 
same month.  The veteran did not appeal that decision within 
one year of being notified.

3.  On October 31, 2001, the veteran filed a claim for 
compensation and evidence submitted in support of the claim 
reflects his status of being permanently and totally disabled 
for pension purposes.  


CONCLUSION OF LAW

The criteria for an effective date of October 31, 2001, for 
the grant of nonservice-connected pension, are met.  38 
U.S.C.A. §§ 1502, 5110 (West 2002); 38 C.F.R. §§ 3.151, 
3.155, 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The Board finds that the VCAA notice requirements have been 
satisfied by virtue of a letter sent to the veteran in April 
2004.  Since this letter fully provided notice of elements 
(1), (2), and (3), see above, it is not necessary for the 
Board to provide extensive reasons and bases as to how VA has 
complied with the VCAA's notice requirements.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).  In addition, by 
virtue of the rating decision on appeal and the March 2004 
statement of the case (SOC), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.  He was also supplied 
with the complete text of 38 C.F.R. § 3.159(b)(1) in the 
March 2004 SOC.  

Finally, with respect to element (4), the Board notes that 
the RO's April 2004 letter contained a request that the 
veteran send any evidence in his possession that pertains to 
his claim to VA or notify VA of its existence and VA would 
attempt to obtain it.  There is no allegation from the 
veteran that he has any evidence in his possession that is 
needed for a full and fair adjudication of this claim.

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board has relied on 
communications other than the RO's formal VCAA notice letter 
to the veteran.  However, at bottom, what the VCAA seeks to 
achieve is to give the veteran notice of the elements 
outlined above.  Once that has been done-irrespective of 
whether it has been done by way of a single notice letter, or 
via more than one communication-the essential purposes of the 
VCAA have been satisfied.  Here, the Board finds that, 
because each of the four content requirements of a VCAA 
notice has been met, any error in not providing a single 
notice to the appellant covering all content requirements was 
harmless.  See, e.g., 38 C.F.R. § 20.1102 (2004); Mayfield, 
supra.  The veteran has not claimed that VA has failed to 
comply with the notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The Board finds that 
any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  See Mayfield, supra.  To the 
extent that the April 2004 notice provided to the veteran was 
not given prior to the first adjudication of the claim, the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claims folder contains VA medical evidence, private 
evidence, and correspondence from the SSA.  The veteran was 
afforded a personal hearing in May 2005.  The Board 
acknowledges that the veteran has not been provided a VA 
examination in connection with his claim for an earlier 
effective date.  Due to the nature of the claim, however, 
there is no reasonable possibility that a current examination 
would aid the veteran in substantiating entitlement to an 
earlier effective date and therefore, further examination is 
not required.  See 38 C.F.R. §§ 3.159(d), 3.400 (2004).  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini II, supra; Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Background

The veteran was originally denied entitlement to non service-
connected pension in August 1995.  He did not appeal that 
decision and it became final.  See 38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1995); currently 
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2004).

In October 2001, the veteran submitted a service connection 
claim for chronic fatigue syndrome.  Together with that 
claim, he submitted an October 2001 VA medical report noting 
that the veteran was totally disabled due to chronic fatigue 
syndrome.  In a June 2002 rating decision, the RO denied 
service connection for chronic fatigue syndrome, but did not 
adjudicate his entitlement to pension benefits.  

Effective on July 1, 2002, the veteran was entitled to 
receive supplementary security income (SSI) from the Social 
Security Administration (SSA).  

On July 18, 2002, the RO received a reopened claim for non 
service-connected pension with an attached VA Form 21-527, 
Income-Net Worth and Employment Statement.  

Analysis

The veteran contends that he is entitled to an effective date 
prior to July 1, 2002, for the grant of non-service connected 
pension.  

The law authorizes payment of pension to a veteran of a war 
who has more than 90 days of active wartime service and who 
is permanently and totally disabled.  38 U.S.C.A. §§ 1502, 
1521 (West 2002).  The provisions of 38 U.S.C.A. § 1502 were 
amended, effective in September 2001, to provide that VA will 
consider a veteran to be permanently and totally disabled if 
he is a patient in a nursing home for long-term care due to 
disability, or determined to be disabled for Social Security 
Administration purposes. Pub. L. No. 107-103, Section 206(a), 
115 Stat. 990 (Dec. 27, 2001).  

In general, except as otherwise provided, the effective date 
of an evaluation and award of pension, compensation or 
dependency and indemnity compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  The 
effective date of an award of VA non-service-connected 
disability pension shall be fixed in accordance with the 
facts found, but shall not be earlier than the date 
entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R.§ 3.400(b).  
For a claim received on or after October 1, 1984, except as 
provided by (b)(1)(ii)(B) the date of receipt of the claim.  
38 C.F.R. § 3.400 (b)(1)(ii).

Where pension is awarded pursuant to a liberalizing law, the 
effective date of such award shall be fixed in accordance 
with the facts found, but shall not be earlier than the 
effective date of the act.  38 C.F.R. § 3.114 (2004).  

As a general rule, the effective date for an award of non 
service-connected pension is the date of receipt of the 
claim, which, in this case, is July 18, 2002.  However, in 
light of the SSA determination, the RO granted nonservice-
connected VA pension to the veteran effective from July 1, 
2002, the date in which he was entitled to receive SSA 
benefits.  While the § 1502 was amended effective in 
September 2001, the veteran was not entitled to receive 
Social Security benefits for anytime prior to July 2002 and 
there would be no basis to grant an earlier effective date 
pursuant to 38 C.F.R. § 3.114.  

However, resolving all doubt in the veteran's favor, the 
October 2001 compensation claim for chronic fatigue syndrome 
could also be considered a claim for pension.  

Generally, a specific claim in the form prescribed by the 
Secretary must be filed in order for benefits to be paid to 
any individual under the laws administered by VA.  A claim 
for compensation may be considered a claim for pension and a 
claim for pension may be considered a claim for compensation.  
See 38 C.F.R. § 3.151(a) (2004).  However, any communication 
or action, indicating an intent to apply for one or more 
benefits under the laws administered by VA, from a claimant, 
his or her duly authorized representative, a Member of 
Congress, or some person acting as next friend of a claimant 
who is not sui juris may be considered an informal claim.  
Such informal claim must identify the benefit sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  If received within 1 year from the date it 
was sent to the claimant, it will be considered filed as of 
the date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2004).

The Board notes that VA is not automatically required to 
treat every compensation claim as also being a pension claim 
and vise versa.  38 C.F.R. § 3.151(a) (. . . a claim for 
pension may be considered a claim for compensation) (emphasis 
added).  Rather, the Secretary has to exercise his discretion 
under the regulation in accordance with the contents of the 
application and the evidence in support of it.  See Stewart 
v. Brown, 10 Vet. App. 15, 18 (1997); see also Willis v. 
Brown, 6 Vet. App. 433, 435 (1994) (the operative word "may," 
in the regulation, clearly indicates discretion).  38 
U.S.C.A. § 5101(a) mandates that a claim must be filed in 
order for any type of benefit to accrue or be paid.  Jones v. 
West, 136 F.3d 1296, 1299 (Fed. Cir. 1998).  

On review, the Board finds that the October 2001 claim for 
compensation could be construed as a claim for pension also.  
Evidence submitted in conjunction with the claim reflects 
that the veteran was totally disabled by chronic fatigue 
syndrome and the VA physician commented that it was not 
expected that the condition would improve in the future.  
Evidence submitted in July 2002 reflects that the veteran had 
not worked for some time prior to October 2001.  Resolving 
all doubt in the veteran's favor, the Board finds that 
October 31, 2001 is the correct effective date for the award 
of non-service connected pension.  See 38 U.S.C.A. § 5107(b) 
(West 2002).  


ORDER

An effective date of October 31, 2001 for the grant of non 
service-connected pension benefits is granted, subject to the 
regulations governing the award of monetary benefits.





	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


